Citation Nr: 1231957	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-24 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 1, 2010, in excess of 10 percent from April 1, 2010 to April 16, 2012, and in excess of 40 percent since April 17, 2012 for residuals of a closed head injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a thoracic spine fracture.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 2002 to September 2002 and from October 2003 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2010.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Little Rock, Arkansas.

In February 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been diagnosed with multi-infarct dementia due to his closed head injury. 

2.  Between October 23, 2008 and January 27, 2010, the Veteran's residuals of traumatic brain injury (TBI) were manifested by no complaints of impairment of memory, attention, concentration, or executive functions; normal judgment; social interaction which was routinely appropriate; normal orientation; normal motor activity; normal visual spatial orientation; subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships; one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction; ability to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

3.  Since January 28, 2010, the Veteran's residuals of traumatic brain injury (TBI) are manifested by complaint of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing; social interaction which is frequently inappropriate; three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships; one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  The medical evidence does not show objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, nor does it show that social interaction is inappropriate most or all of the time; three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships; one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  

4.  On a January 28, 2010, VA medical record, a prior medical history of tinnitus was noted. 

5.  During the entire appeal period, the Veteran's service-connected residuals of fracture of T4-T8 right transverse process of vertebrae have, at their worst, been manifested by pain and forward flexion to 90 degrees, extension limited to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation limited to 25 degrees.  Forward flexion of the thoracolumbar spine 60 degrees or less; a combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; and incapacitating episodes have not been demonstrated at any time during the appeal period.


CONCLUSIONS OF LAW

1.  Under the rating criteria in effect prior to October 23, 2008, the criteria for higher rating for residuals of closed head injury have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8045- 9304 (2008).   

2.  Prior to January 28, 2010, the criteria for a compensable evaluation for cognitive impairment resulting from service-connected residuals of closed head injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective October 23, 2008).     

3.  Since January 28, 2010, the criteria for an evaluation of 40 percent, but no higher, for cognitive impairment resulting from service-connected residuals of closed head injury have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

4.  Since January 28, 2010, the criteria for a separate disability rating of 10 percent for tinnitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2011), 4.124a, Diagnostic Code 8045 (2011).

5.  The criteria for an initial evaluation in excess of 10 percent for service-connected residuals of fracture of T4-T8 right transverse process of vertebrae have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's residuals of T4-T8 right transverse process of vertebrae and residuals of closed head injury, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection March 2006, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in June 2008, the Veteran was advised how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Moreover, during the February 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the increased rating claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2006, September and October 2010, and April 2012.  38 C.F.R. § 3.159(c)(4).  The examiners addressed the severity of the Veteran's thoracic spine injury and head injury residuals in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following awards of service connection for residuals of closed head injury and residuals of fracture of T4-T8 right transverse process of vertebrae.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Closed Head Injury

The Veteran's service-connected residuals of closed head injury have been rated as zero percent disabling from October 6, 2005 to March 31, 2010, 10 percent disabling from April 1, 2010 to April 16, 2012, and 40 percent disabling since April 17, 2012 pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8045. 

During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5). 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code. Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  But now there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5):  A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  (Parenthetically, the Board is satisfied that the Veteran's February 2010 Travel Board hearing testimony reflects such a request.)  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114 , if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" provides as follows: 

Facets of cognitive impairment and other residuals of TBI not otherwise classified

Memory, attention, concentration, executive functions
0 - No complaints of impairment of memory, attention, concentration, or executive functions.
1 - A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.
2 - Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.
3 - Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.
Total - Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment
0 - Normal.
1 - Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
2 - Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.
3 - Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
Total - Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social interaction
0 - Social interaction is routinely appropriate.
1 - Social interaction is occasionally inappropriate.
2 - Social interaction is frequently inappropriate.
3 - Social interaction is inappropriate most or all of the time.

Orientation
0 - Always oriented to person, time, place, and situation.
1 - Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.
2 - Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.
3 - Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Total - Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system)
0 - Motor activity normal.
1 - Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).
2 - Motor activity mildly decreased or with moderate slowing due to apraxia.
3 - Motor activity moderately decreased due to apraxia.
Total  - Motor activity severely decreased due to apraxia.

Visual spatial orientation
0 - Normal.
1 - Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).
2 - Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system).
3 - Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).
Total - Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms
0 - Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.
1 - Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.
2 - Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral affects
0 - One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.
1 - One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.
2 - One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
3 - One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication
0 - Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.
1 - Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.
2 - Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.
3 - Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.
Total - Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Consciousness
Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

Initially, the Board notes that the Veteran was injured on January 13, 2005, while serving in Iraq when he fell 20 feet while performing repelling training.  The Veteran was admitted to a local military hospital in Bagdad and determined to have rib fracture, vertebral fracture T4-T8, right clavicle fracture, closed head injury, and blunt trauma to the spleen.  He was transferred on January 15, 2005, to Landstuhl Medical Center in German and transferred on January 21, 2005, to Walter Reed Army Medical Center.  Records from this facility indicate that on January 25, 2005, neurological status was intact; on January 29, 2005, the Veteran was noted to be alert to self and time; and on February 7, 2005, physical therapy had the Veteran walking.  

The Veteran underwent VA general medical examinations in May 2006 at which time he denied fever, headaches, dizziness, weakness, paralysis, dysesthesias, numbness, paresthesias, seizures, tremors, gait difficulty, rigidity, difficulty swallowing, impairment of bowel or bladder function, fatigability, impairment of smell or taste, difficulty breathing, vision problems, insomnia, tinnitus, speech problems, memory loss or other cognitive problems, and cerebrovascular accident.  

A physical examination demonstrated no significant motor impairment and no muscle atrophy.  There was normal muscle tone, plantar reflex, sensations, gait, and balance.  There were no tremors or fasciculations, ataxia, incoordination, spasticity, aphasia, or any other autonomic nervous systems problems.  There was no bowel or bladder impairment, cranial nerve impairment, cognitive or psychiatric impairment, or loss of sense of taste or smell.    

A neurological examination demonstrated normal coordination, normal orientation, normal memory, negative Romberg's sign, and normal speech.  There was no motor loss, sensory loss, and Babinski's sign and cranial nerve functions were normal.  Deep tendon reflexes were all 2+.  Psychiatric examination demonstrated normal affect, mood, judgment, and comprehension of commands.  There was no obsessive behavior, hallucinations, delusions, or substance use.  

VA treatment records indicate that on January 28, 2010, the Veteran complained of anger issues, headaches, and social isolation in addition to sporadic sleep pattern, avoidance of family and friends, and negative interactions with stepson.  His extraocular movements were intact, and his pupils were equal, round, and reactive to light.  He was alert and oriented, his reflexes were 2+, his motor strength was 5/5 and symmetrical, his sensation and cranial nerves II-XII were intact, and his mental status was clear.  In March 2010, the Veteran complained of anger issues, headaches and social isolation, insomnia, and diminished motivation.  There were no changes in hearing or vision, epistaxis, tremors, numbness, tingling, loss of sensation, weakness, seizures, depression, anxiety, or memory problems.    

The Veteran underwent a VA PTSD examination in April 2010, at which time he reported depression, panic, diminished focus, concentration, and decreased short-term memory.  A psychiatric examination demonstrated unremarkable but tense psychomotor activity; unremarkable, clear, and coherent speech; cooperative and attentive attitude  toward examiner; appropriate affect; mildly anxious and dysphoric mood; intact attention; intact orientation; unremarkable thought process, unremarkable thought content.  There were no delusions although the Veteran expressed concerns about possible events underlying his fall including the possibility of attack that he cannot recall with reported concern that unknown assailant could still try to hurt him again.  The Veteran understood the outcome of behavior, had above average intelligence, and understood that he had a problem.  The Veteran described mild to moderate sleep impairment with lessened hours and earlier unwanted awakening.  There were no hallucinations, inappropriate behavior, and obsessive/ritualistic behavior.  The Veteran reported frequent panic attacks especially in crowds or crowded situations.  The Veteran denied homicidal and suicidal thoughts.  His impulse control was fair with no episodes of violence.  His remote memory was severely impaired, his recent memory was mildly impaired, and his immediate memory was normal.  The examiner noted that the Veteran's memory for specific period of time prior to and following his fall on January 13, 2005, was severely impaired but otherwise intact out of this period.  The Veteran consistently reported decrements in attention, concentration, and short- and medium-term memory since trauma.  

The Veteran underwent a VA examination in September 2010, at which time the Veteran denied seizures, balance and coordination problems, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, ambulatory problems, sleep disturbance, fatigue, bowel or bladder problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased sense of taste or small, endocrine dysfunction, or cranial nerve dysfunction.  

The Veteran complained of headaches twice weekly lasting most of the day primarily frontal/temporal in location.  The Veteran noted that he responded well to medication so his headaches were usually not disabling.  The Veteran reported light and sound sensitivity and nausea but no vomiting.  The Veteran described the pain as pulsating and sharp and that at its worse, his headaches reach a 6/10 level of pain.  The Veteran also complained of ringing in his ears.   

The Veteran also noted that he gets "light headed" at least once a day with the sensation lasting about 60 seconds with no spinning feeling.  There was mild memory impairment and decreased attention, difficulty concentrating, and difficulty with executive functions.  The examiner noted that the Veteran was being treated for PTSD and had been prescribed medications for mood swings, depression, and anxiety.  The Veteran also reported problems with irritability.

Physical examination demonstrated normal reflex examination, normal sensory examination, and normal motor examination.  There was no muscle tone abnormality or muscle atrophy.  The examiner noted no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  A mini-mental state examination (MMSE) was 30/30.  

The Veteran underwent VA examination in April 2012 at which time he reported that he had been working as a correctional officer at a Federal prison.  The Veteran also reported that his chief residuals from the traumatic brain injury were headaches.  The Veteran noted that he did not believe that he had any major mental impairment but did have some psychiatric issues stemming from irritability and mood swings.  The Veteran denied seizures, balance and coordination problems, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, ambulatory problems, sleep disturbance, malaise, neurobehavioral change, bowel or bladder problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  

The Veteran described headaches once a week which begin dull becoming sharp and throbbing in the center of his forehead as if there was a "metal rod" between the temples.  The Veteran reported that he took a "red pill" which helped but that the prescription had expired, and he only had a few left.  The Veteran stated that he had tried someone else's Imitrex and found that the headaches resolved in two hours; otherwise, the headache continued until he could sleep.  The Veteran noted that no doctor was treating him for headaches.  The Veteran reported nausea, photophobia, phonophobia, and that he seeks a dark room to sleep.  The Veteran stated that when on Valproate, he could not function during a headache but could now function without the medication and continue working if necessary.  The Veteran reported that he missed work if he woke up with a headache.

The Veteran also reported being lightheaded momentarily when rising and feeling tired all the time as if he could not get enough sleep.  The Veteran reported mood swings, irritability, and erratic thoughts as well as mild memory impairment, decreased attention, and tinnitus.  

A physical examination demonstrated normal reflex examination.  The examiner noted no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  Judgment, motor activity, visual spatial orientation, and consciousness were normal.  The Veteran was noted to always be oriented to person, time, place, and situation.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  

The examiner noted that social interaction was frequently inappropriate.  The examiner also noted that examples of findings that might mildly interfered with work, instrumental activities of daily living, family, or other close relationships were intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, and hypersensitivity to sound and light.

The examiner noted that the Veteran complained of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  MMSE was 29/30; and he could not remember the date without looking at his watch.

The examiner noted that the Veteran did not appear to have any residual cognitive dysfunction at that time.  Neuropsychological testing in April 2010 also concluded that cognition was intact and that his problems were more in the realm of behavioral and emotional.  The examiner noted that neurological examination was benign.  The examiner noted that the Veteran demonstrated some reduced arm swing on the right but had a history of right shoulder injury and pain.  In addition, his ankle jerks were mildly brisk with two beats of ankle clonus but plantar responses were clearly down.  The examiner noted that the primary residual of the traumatic brain injury was a headache, migrainous in character and disabling when severe.  The examiner noted that for an unclear reason, the Veteran had not sought out treatment for headaches in a more active manner.  The examiner opined that the Veteran would probably benefit from triptan therapy since in one instance when he took Imitrex, the headache completely resolved much more rapidly than usual.  Instead, he relies on an over-the-counter medication such as Aleve and a "red pill" that he cannot identify.  The examiner noted that the Veteran had seen a psychiatrist in the past who prescribed Citalopram.  The Veteran reported that his chief neurobehavioral problem is irritability.

The Board finds that a compensable evaluation is not warranted from October 23, 2008 to January 27, 2010 (on the basis of essentially asymptomatic findings), that an evaluation of 40 percent is warranted from January 28, 2010, but that an evaluation in excess of 40 percent is not warranted at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

In addition, the Board finds that a separate 10 percent rating is warranted for tinnitus from January 28, 2012, the date of first VA medical record indicating a history of tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides a maximum 10 percent evaluation for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2011).  

The Board notes that emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder due to TBI, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other residuals of TBI not otherwise classified."  In this case, the Veteran is currently diagnosed with a comorbid mental disability-posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling.  Although the April 2012 VA examiner did not state which emotional/behavioral symptoms were part of the comorbid PTSD versus which represented residuals of TBI, the Board has provided the Veteran with the benefit of the doubt and considered the Veteran's emotional/behavioral problems under the neurobehavioral effects facet of the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

The April 2012 VA examiner specifically reported that there was no evidence of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone; spasticity or rigidity, fasciculations, cranial nerve dysfunction, or endocrine dysfunction.  The VA examiner also reported that there was no history of seizures, mobility problems, bowel and bladder problems, erectile dysfunction, speech/swallowing difficulty, or decreased sense of taste or smell.  

Based on the medical evidence of record, the Board can find no other physical disability resulting from the Veteran's TBI that requires a separate compensable rating under the appropriate diagnostic code other than for tinnitus.  

Although the Veteran has been diagnosed as having headaches, migrainous in character and disabling when severe, he has not been diagnosed with migraine headaches.  Nevertheless, the Board will consider whether the Veteran is entitled to a separate compensable rating for headaches.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the September 2010 VA examination, the Veteran complained of headaches twice weekly lasting most of the day primarily frontal/temporal in location.  The Veteran noted that he responded well to medication so his headaches are usually not disabling.  The Veteran reported light and sound sensitivity and nausea but no vomiting.  The Veteran described the pain as pulsating and sharp and that at its worse, his headaches reach a 6/10 level of pain.  At the April 2012 VA examination, the Veteran described headaches once a week which begin dull becoming sharp and throbbing in the center of his forehead as if there was a "metal rod" between the temples.  The Veteran reported that he took a "red pill" which helped but the prescription had expired, and he only had a few left.  The Veteran stated that he had tried someone else's Imitrex and found that the headaches resolved in two hours; otherwise, the headache continued until he could sleep.  The Veteran noted that no doctor was treating him for headaches.  The Veteran reported nausea, photophobia, phonophobia, and that he seeks a dark room to sleep.  The Veteran stated that when on Valproate, he could not function during a headache but could now function without the medication and continue working if necessary.  The Veteran reported that he missed work if he woke up with a headache.

The Veteran has provided credible evidence that he has headaches which are not prostrating.  Under Diagnostic Code 8100, that level of disability more nearly approximates a noncompensable rating. 

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report with respect to his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, the Board finds that the VA examination reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating.  

With respect to the Veteran's TBI symptoms, the Board notes that the most comprehensive TBI VA examination was conducted in April 2012.  The April 2012 VA examiner noted that the Veteran did not appear to have any residual cognitive dysfunction at that time.  The examiner also noted that neuropsychological testing in April 2010 also concluded that cognition was intact and that his problems were more in the realm of behavioral and emotional.  

A level of severity of 1 has been assigned for the memory, attention, concentration, executive functions facet.  A level of severity 1 is warranted when the Veteran has a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. The evidence clearly shows that the Veteran warrants a level of severity of 1.  To warrant a level of severity of 2, there must be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

At the April 2010 VA PTSD examination, the Veteran reported diminished focus, concentration, and decreased short-term memory, objective testing.  Mental status examination demonstrated that the Veteran's remote memory was severely impaired, his recent memory was mildly impaired, his immediate memory was normal, and his attention intact.  The examiner noted that the Veteran's memory for specific period of time prior to and following his fall on January 13, 2005, was severely impaired but otherwise intact out of this period.  In addition, at the September 2010 VA examination, the Veteran reported mild memory impairment.  However, the April 2012 VA examiner noted that the Veteran complained of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  In addition, in September 2010, mini mental status examination (MMSE) was 30/30 and in April 2012, MMSE was 29/30 and he could not remember the date without looking at his watch.

The medical findings (as provided in the VA examination reports) directly address the criteria under which the Veteran's memory difficulties are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints. Therefore, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the judgment facet.  A higher level of severity of l is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  On VA examination in April 2012, judgment was normal.  

A level of severity of 2 has been assigned for the social interaction facet.  A level of severity 2 is warranted when social interaction is frequently inappropriate.  A higher level of severity of 3 is not warranted unless an examiner finds evidence that social interaction is inappropriate most or all of the time.  In January 2010, the Veteran complained of social isolation.  The April 2012 examiner noted that social interaction was frequently inappropriate.       

A level of severity of 0 has been assigned for the orientation facet. A higher level of severity of 1 is not warranted unless an examiner finds evidence that the Veteran is occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  In January 2010, the Veteran was noted to be alert and oriented; in April 2010, the Veteran demonstrated intact orientation; in April 2012, the Veteran was noted to always be oriented to person, time, place, and situation.    

A level of severity of 0 has been assigned for the motor activity (with intact motor and sensory system) facet.  A higher level of severity of 1 is not warranted unless an examiner finds evidence of motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  Psychiatric examination in April 2010 demonstrated unremarkable but tense psychomotor activity; physical examination in September 2010 demonstrated normal motor and sensory examinations; and physical examination in April 2012 demonstrated normal motor activity.
 
A level of severity of 0 has been assigned for the visual spatial orientation facet. A higher level of severity 1 is not warranted unless there is evidence of mild impairment where the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions but is able to use assistive devices such as GPS (global positioning system).  On VA examination in April 2012, visual spatial orientation was normal.

A level of severity of 1 has been assigned for the subjective symptoms facet.  A level of severity 1 is warranted when there are three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  A level of severity of 2 is not warranted unless there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

The April 2012 examiner found three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, work, family, or other close relationships.  The evidence does not indicate that the Veteran's symptoms moderately interfere with work and, therefore, a level of severity of 2 is not warranted.

A level of severity of 1 has been assigned for the neurobehavioral effects facet.  A level of severity 1 is warranted for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  The Board again notes that the Veteran is separately rated for PTSD.  To warrant a level of severity of 2, there must be one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  Here, the April 2012 VA examiner explained that the Veteran has one or more neurobehavioral effects that occasionally interferes with workplace interaction, social interaction or both.  Therefore, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the communication facet.  The record clearly shows that the Veteran is able to communicate by spoken and written language demonstrating expressive communication.  A higher level of severity of 1 is not warranted unless there is evidence of occasionally mild impairment of comprehension or expression, or both, of either spoken language or written language.

In sum, as only one evaluation is assigned for all the applicable facets, the disability rating assigned is 40 percent based upon the highest severity level of 2.  

The Board cannot conclude that the level of severity for the social interaction facet was not of the same severity from January 28, 2010.  As noted above, the most comprehensive examination was conducted in April 2012.  As such, no VA examiner addressed the severity level of social interaction.  The Board notes that on January 28, 2010, the Veteran presented for VA treatment with complaints of anger issues, headaches and social isolation.  However, prior to that date there is no evidence of any type of social interaction impairment.

Lastly, under the rating criteria in effect prior to October 23, 2008, the Board finds that a rating in excess of 40 percent is not assignable under Diagnostic Code 9304. Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  The Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma at any point during the pendency of the appeal.  As such, a higher rating is not available under the previous version of Diagnostic Codes 8045-9304. 

In summary, for the reasons discussed above, the Board finds that the Veteran is not entitled to a higher evaluation since January 28, 2010, under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because no facet was classified at a "3" level of severity.  

Thoracic Spine

The Veteran's service-connected residuals of fracture of T4-T8 right transverse process of vertebrae have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5235.  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examinations in May 2006, at which time he reported flare ups of non-radiating thoracic spine pain on the right side caused by increased bending or lifting.  The Veteran also reported that he could lift no more than 20 pounds and he could bend and stoop no more than 30 to 45 minutes before having increased pain.  The pain was reported to be relieved by laying flat for several minutes.  The Veteran reported that he worked full time at a local high school as a custodian and that he was sometimes limited in his duties secondary to the pain but that he had not lost any time from working during the prior 12-month period.  The Veteran also reported that he was able to do work around the house as long as he watched what he lifted.  At the time of the examination, the Veteran denied using a brace or taking medication for his back pain and he had had no incapacitation from back pain since his initial injury.

A physical examination demonstrated that the Veteran walked with a normal gain and did not use an assistive device.  Examination of the thoracolumbar spine revealed forward flexion to 90 degrees and extension to 10 degrees; left and right lateral flexion from zero degrees to 30 degrees; and left and right lateral rotation from zero degrees to 30 degrees.  Repetitive range of motion did cause pain but no fatigability, instability, or decreased range of motion.  The Veteran demonstrated intact sensation to light touch throughout the upper and lower extremities.  There was no pain radiating to in his upper or lower extremities.  He also demonstrated 1+ biceps, brachioradialis and triceps reflexes bilaterally that were symmetric and 2+ Achilles and 1+ patella tendon reflexes bilaterally that were symmetric.  The Veteran demonstrated two beats of clonus bilaterally that were symmetric, downgoing toes with Babinski's, and 5/5 motor strength in his multiple muscle groups.  The Veteran could heel and toe walk without difficulty, he had a negative Laseque's sign, and he had no sciatic notch tenderness.  Inspection of the Veteran's thoracolumbar spine revealed no skin changes but he did have some pain at T4-T8 right-sided paraspinous musculature.  There was no step off or crepitus felt.  

X-ray of the thoracic spine was normal.  Vertebral body heights, alignment, and intervertebral disc spaces were normal and no localized soft tissue abnormalities were seen. 

The examiner noted that the Veteran did have some pain with range of motion testing and that it was conceivable that pain could further limit function particularly after working all day but that to attempt to express any additional limitation of motion could not be determined with any degree of medical certainty.

The Veteran underwent VA examination in October 2010 at which time he reported thoracic spine pain of 3/10 with flare-ups of 8/10 on a daily basis made worse with any kind of physical labor, running, walking, or standing for long periods of time.  The Veteran reported being able to walk more than a mile before his back gave him trouble.  The Veteran denied any radiating pain down his legs, weakness or numbness in his legs, and having to use a can or a brace.  The Veteran reported that his back pain affected both his activities of daily living and his occupational activities as a correctional officer.  The Veteran denied ever being on bed rest, bowel or bladder changes, or fever or chills.

Physical examination demonstrated midline tenderness at approximately T7 at the inferior border of the scapula, progressing upward for 3 or 4 segments.  The Veteran had no pain along his lumbar spine or paraspinal muscles.  The Veteran demonstrated forward flexion from zero to 90 degrees with pain at 90 degrees; extension from zero to 15 degrees with pain at 15 degrees; left and right lateral rotation from zero to 25 degrees without pain; and right and left lateral bend from zero to 30 degrees without pain.  The Veteran demonstrated 5/5 strength of hip flexors, quadriceps, hamstrings, gastroc-soleus, tibialis anterior, and EHL bilaterally.  Range of motion and pain were not changed after repetition of motion.  The Veteran demonstrated intact sensation to light touch from L1-S2 bilaterally and 2+ reflexes in the knees and ankles bilaterally.  He had downgoing Babinski's bilaterally, no clonus on the left, and two beats of clonus on the right.  The examiner noted that the Veteran ambulated with a normal gait and was able to heel and toe walk without difficulty.  X-rays showed mild upper thoracic scoliosis, perhaps positional.  There was no sign of any old pars fractures or pars defects.  The Veteran did have some end plate changes at the levels of T8 and T7 as well as T6 and T5.  Additionally, he had some retained metal fragments which he reported were related to mobilization of his spleen during injury.  

The examiner diagnosed the Veteran as having old thoracic spine fractures with mild spondylosis of his thoracic spine.  The Veteran denied any incapacitating episodes.  The examiner noted that the Veteran did have significant pain on physical activity but no significant limitation of motion or strength.  The examiner also noted that it was conceivable that intense physical activity including walking, running, bending, lifting, and squatting could exacerbate his pain but that it was not conceivable to discuss this in terms of limitation of motion as it could not be adequately assessed during a single medical examination.   

In order for a higher disability evaluation to be assigned, the evidence must demonstrate forward flexion of the thoracolumbar spine not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, ankylosis, or incapacitating episodes having a total duration of at least 2 weeks.  In this case, the Board notes that at both VA examinations, the Veteran demonstrated full flexion (90 degrees) as well as full right and left lateral flexion (30 degrees).  Although extension was limited by 20 degrees in May 2006 and 10 degrees in October 2010, and right and left lateral rotation was limited by 5 degrees in October 2010, the Veteran's forward flexion was still 90 degrees, and the combined range of motion, at its worst, was still 215.  In addition, there was no evidence of muscle spasm at either examination, ankylosis, or reported incapacitating episodes.  

The Board has considered functional loss due to factors such as pain and weakness, weakened movement, excess fatigability, incoordination and flare-ups; however, an increased evaluation based on functional loss is not warranted.  As noted above, the Veteran demonstrated full flexion at both VA examinations.  Both examiners noted that it was conceivable that pain could further limit function especially after activity but noted that they could not express any additional limitation of motion.  After repetitive testing at both examinations, however, there was pain but no additional degrees of limitation of motion.        

A separate disability rating for neurological symptoms is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected thoracic spine disability.  At the May 2006 VA examination, the Veteran reported non-radiating thoracic spine pain.  Physical examination demonstrated that the Veteran demonstrated intact sensation to light touch throughout the upper and lower extremities.  There was no pain radiating to lower extremities.  He also demonstrated 1+ biceps, brachioradialis and triceps reflexes bilaterally that were symmetric and 2+ Achilles and 1+ patella tendon reflexes bilaterally that were symmetric.  The Veteran demonstrated two beats of clonus bilaterally that were symmetric, downgoing toes with Babinski's, and 5/5 motor strength in his various muscle groups.  At the October 2010 VA examination, the Veteran denied any radiating pain down his legs, weakness or numbness in his legs, bowel or bladder changes.  The Veteran demonstrated intact sensation to light touch from L1-S2 bilaterally and 2+ reflexes in the knees and ankles bilaterally.  He had downgoing Babinski's bilaterally, no clonus on the left, and two beats of clonus on the right.  

Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. 

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's service-connected impairment of the thoracic spine suggests that he does not have sufficient symptoms so as to warrant an initial evaluation in excess of 10 percent at any time during the pendency of this appeal. Hart, 21 Vet. App. at 505.  

As the preponderance of the evidence is against an evaluation higher than 10 percent, the benefit of the doubt rule does not apply and the claim must be denied. 38 U.S.C.A. § 5107.

Other Considerations

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the service-connected residuals of closed head injury at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his residuals of closed head injury and residuals of fracture of T4-T8 right tranverse process of vertebrae and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration for these service-connected disabilities is not warranted. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  At the April 2012 VA examination, the Veteran reported that since 2009, he had worked as a correctional officer at a Federal prison.





ORDER

Entitlement to an initial compensable evaluation prior to January 28, 2010 for residuals of a closed head injury is denied.

Entitlement to an evaluation of 40 percent, but no higher, since January 28, 2010, for residuals of a closed head injury is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for residuals of a closed head injury is denied.

Entitlement to a separate evaluation of 10 percent for tinnitus since January 28, 2010, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a thoracic spine fracture is denied.


______________________________________________
                                     A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


